Citation Nr: 0113342	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  97-26 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from and from April 1941 to 
December 1945.  He also had prior service from June 1936 to 
July 1938.  The veteran died in May 1997.  The appellant is 
the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the cause of the veteran's death.  

The Board remanded the case back to the RO for development of 
the evidence in September 1998.  The case was returned to the 
Board and the appellant's claim was denied in a July 1999 
decision.  The appellant appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In June 2000 the 
Secretary of the Department of Veterans Affairs (Secretary) 
filed an unopposed motion to vacate and remand the July 1999 
Board decision.  By order of the Court, dated in September 
2000, the Board's decision was vacated and remanded pursuant 
to the Secretary's motion.  


REMAND

The case was previously before the Board in September 1998.  
At that time the record shows that during a VA examination 
conducted in December 1960, the veteran listed as his 
physician, Dr. Terrell of Kokomo, Mississippi.  Dr. Terrell 
reportedly had been treating the veteran since the 1951.  In 
September 1998, the Board remanded the case to the RO for 
development of the evidence.  That development included a 
request to the RO to attempt to obtain copies of the 
treatment records from private physicians, to include Dr. 
Terrell.  In October 1998 the RO sent a letter addressed to 
the veteran requesting copies of the private medical record 
pertaining to treatment since service, to include from Dr. 
Terrell.  The appropriate release of information forms 
accompanied the letter.  Although private medical records 
were subsequently requested and obtained by the RO, no 
further reference was made to Dr. Terrell. 

The case was returned to the Board and the Board denied the 
appellant's claim in a July 1999 decision.  The appellant 
appealed the Board's denial to the Court.  Pursuant to the 
Secretary's motion, the Court vacated the July 1999 decision 
and remanded the case in order to obtain Dr. Terrell's 
records.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court further held that if the appellant's claim was not 
granted under 38 U.S.C.A. § 1310 (West 1991) entitlement to 
dependency and indemnity compensation (DIC) must be 
considered under 38 U.S.C.A. § 1318 (West 1991).  

The Court has held that a survivor of a deceased veteran is 
eligible for DIC under 38 U.S.C.A. § 1318(b)(1) if (1) the 
veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time; (2) the veteran 
would have been in receipt of a 100 percent disability rating 
for such time but for CUE in a final rating or Board 
decision; or (3) if under specific and limited exceptions, 
the veteran was "hypothetically" entitled to a 100 percent 
disability rating for the required period of time.  See Marso 
v. West, 12 Vet. App. 260 (1999) and Timberlake v. Gober, 14 
Vet. App. 122 (2000).

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, the case is remanded for the following:

1.  The RO should furnish the appellant 
the appropriate release of information 
form in order to obtain copies of the 
treatment records from Dr. Terrell, 
covering the period following the 
veteran's discharge from active duty to 
the present.  Dr. Terrell is located in 
Kokomo, Mississippi.  The appellant 
should be informed that she has the right 
to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

4.  If entitlement under 38 U.S.C.A. 
§ 1310 is not granted, the RO is requested 
to adjudicate the issue entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318 and the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  If this benefit is 
not granted the appellant and her 
representative should be notified of the 
denial and of her appellate rights.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




